Citation Nr: 1512312	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  03-36 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the neck and back. 

2.  Entitlement to service connection for a disability manifested by memory problems. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefits sought on appeal.

The Veteran testified at a Travel Board hearing at the RO before the undersigned
Veterans Law Judge in April 2006, and a transcript of that hearing is of record.  The Board remanded the case in July 2006 and in January 2009 for further development of the claims.  In a July 2010 decision, the Board denied service connection for arthritis of the neck and back and denied service connection for a disability manifested by memory problems.

The Veteran appealed the July 2010 Board decision to the United States Court of
Appeals for Veterans Claims (Court).  In a January 2012 memorandum decision, the Court vacated the July 2010 Board decision as to these denials of service connection, and remanded the matter to the Board for further adjudication consistent with the Court's decision.   

In October 2012, the Board remanded the case for development consistent with the Court's January 2012 memorandum decision.  The Board directed the RO to request that the Veteran provide any further information regarding outstanding records that might be useful to locate documents in support of his claims.  The Board then directed the RO to obtain the Veteran's complete service personnel records, including any document serving as orders for a temporary duty assignment in England (United Kingdom) from August 3, 1969 to October 22, 1969, further identified as Travel Orders TA-2090 24 July 1969 HQ 464 CSGP, 779th TAC ALFT SQ POPE AFB NC, as well as documents of unit assignments, travel vouchers, and performance appraisals.  The Board directed that if any such records were unavailable, the RO should issue a memorandum of unavailability and notify the Veteran accordingly.  The Board also directed the RO to readjudicate the appeal upon completion of all remand directives. 

The record reflects that the Appeals Management Center (AMC) sent the Veteran letters in October 2012 and August 2013 requesting that he provide any available information and/or any outstanding records that might be useful to locate documents in support of his claims.  The Veteran provided an additional statement in support of his claim in October 2013, and in March 2015 he submitted a document titled "38 U.S.C. §  5103 Notice Response" in which he confirmed that he had no further information or evidence to give VA in support of his claim.  

Meanwhile, in October 2012, the AMC requested the Veteran's entire service personnel file, and the response received later that month included additional relevant service records not previously considered, as noted by a February 2013 rating deferral.  Those records contained a copy of the Veteran's travel voucher for a temporary duty assignment in England, but did not contain the actual travel orders themselves, previously identified by the Veteran as Travel Orders TA-2090 24 July 1969 HQ 464 CSGP, 779th TAC ALFT SQ POPE AFB NC.  The RO/AMC never issued a formal finding as to the unavailability of these temporary duty assignment orders, and never notified the Veteran of their unavailability.  

While the record contains multiple rating deferrals dated since the October 2012 Board remand, the RO/AMC never readjudicated the appeal and never addressed the additional evidence and records associated with the claims file after the October 2012 remand. 

In summary, a review of the record reveals that there has not been substantial compliance with all of the Board's October 2012 remand directives.  The Board is obligated by law to ensure that the RO complies with its directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, an additional remand is required.           

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Court's January 2012 memorandum decision found that VA did not satisfy its duty to assist the Veteran because it did not attempt to obtain a copy of the document serving as the Veteran's orders for a temporary duty assignment in England.  In the Board's subsequent remand, it accordingly directed the RO to obtain the Veteran's complete service personnel records, including any document serving as orders for a temporary duty assignment in England (United Kingdom) from August 3, 1969 to October 22, 1969, further identified as Travel Orders TA-2090 24 July 1969 HQ 464 CSGP, 779th TAC ALFT SQ POPE AFB NC, as well as any documents of unit assignments, travel vouchers, and performance appraisals.  The Board directed that if any such records were unavailable, the RO should issue a memorandum of unavailability and notify the Veteran of such.  

The record reflects that additional service records were subsequently received in October 2012, including the Veteran's in-service performance appraisals.  However, the travel orders for a temporary duty assignment in England have not yet been located.  The RO/AMC must make all attempts necessary to locate these travel orders, and if they either do not exist or if further attempts to obtain them would be futile, the RO/AMC must issue a formal finding of such and notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).         

Regarding the Veteran's service connection claim for memory problems, a VA addendum opinion is needed in light of the records received after the last VA mental disorders examination was conducted in November 2006.  These additional service records include three performance reports that indicate a steady, slight decline in performance during the course of the Veteran's active service.  The performance report covering the period from November 1969 to May 1970 in particular includes a recommendation that the Veteran attend a course on "memory-improvement," as the Veteran was found to be "seriously deficient" in this area. 

The November 2006 examiner's conclusion that the Veteran's memory problems had their onset after separation from service was based, in part, on the lack of evidence of memory problems documented or reported by the Veteran in service.  In light of the additional performance appraisals that are now of record, an addendum opinion should be requested in order to discuss their significance, if any, on the examiner's medical opinion, with particular attention to the supervisor's notation that the Veteran's memory was seriously deficient during the reporting period from November 1969 to May 1970.  

The Board notes that while an independent medical opinion concerning the Veteran's memory problems was obtained in April 2013, the physician who provided that opinion did not address the above-cited records, and the opinion that she did provide was based on a flawed factual premise and included only minimal explanation.  Therefore, an addendum opinion is still required. 

Regarding the Veteran's service connection claim for arthritis of the neck and back, a clarifying VA opinion is also needed.  According to a June 2008 VA spine examination report, the examiner indicated that he could not provide an opinion as to whether the Veteran's current back and neck issues were related to service without resorting to mere speculation due to the absence of records documenting the Veteran's reported assault and motor vehicle accident in service.  Service records that were subsequently obtained included a contemporaneous letter written by the Veteran in which he requested an early discharge from service as a result of financial hardship.  In the letter, the Veteran provided details as to his motor vehicle accident in September 1970 in which his car was totaled.  A clarifying VA opinion is needed to address this letter and provide a determination as to whether it is at least as likely as not that the Veteran's current neck and back problems are related to service or to any incident of service origin.     

As a final matter, the RO/AMC must readjudicate both issues on appeal before the case is returned to the Board, as this action was not previously completed following the Board's October 2012 remand.      

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide a copy of the document he used to identify the Travel Orders he wants VA to obtain [TA-2090 24 July 1969 HQ 464 CSGP, 779the TAC ALFT SQ POPE AFB NC] which he believes would list individuals who could verify his relevant contentions.  

2.  Make all attempts necessary to obtain the Veteran's orders for a temporary duty assignment in England from August 3, 1969 to October 22, 1969, identified as Travel Orders TA-2090 24 July 1969 HQ 464 CSGP, 779th TAC ALFT SQ POPE AFB NC.  

If these records do not exist or further attempts to obtain them would be futile, issue a formal finding of such and notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

3.  Forward the Veteran's claims file to the same examiner who completed the November 2006 VA mental disorders examination if at all possible, or if that examiner is unavailable, to a suitable replacement for preparation of a VA addendum opinion.  If the examiner determines that a new examination is required in order to prepare the opinion, then the Veteran should be scheduled for one accordingly. 

After reviewing the claims file, the examiner should provide an updated opinion that addresses any additional, pertinent evidence received since the last VA mental disorders examination conducted in November 2006, including the significance, if any, of three performance reports showing a steady, slight decline in performance during the course of the Veteran's active service.  

The examiner should also discuss the performance report covering the period from November 1969 to May 1970 that includes a recommendation that the Veteran attend a course on "memory-improvement," as the Veteran was found to be "seriously deficient" in this area.

The examiner is asked to provide an opinion as to whether these performance reports from service demonstrate that the Veteran's current memory problems had their onset in service. 

A complete explanation should accompany any opinion expressed.    

If the examiner cannot provide the requested opinion without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Forward the Veteran's claims file to an appropriate medical professional for preparation of an addendum opinion addressing the Veteran's claimed arthritis of the neck and back.  If the examiner determines that a new examination is required in order to prepare the opinion, then the Veteran should be scheduled for one accordingly. 

After reviewing the claims file, the examiner should provide an opinion that addresses the Veteran's letter requesting an early discharge as a result of financial hardship in which he provided details as to his motor vehicle accident from September 1970 that resulted in his car being totaled.  

In light of this letter, as well as all other pertinent evidence added to the claims file since the last VA spine examination conducted in June 2008, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's arthritis of the back and neck had its onset in service, or is otherwise related to service or to any incident of service origin.  

A complete explanation should accompany any opinion expressed.    

If the examiner cannot provide the requested opinion without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then, readjudicate the appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


